Citation Nr: 1018810	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
synovitis, right knee, with degenerative joint disease, for 
the period from January 29, 2004 to March 13, 2005.  

2.  Entitlement to a rating in excess of 20 percent for 
synovitis, right knee, with degenerative joint disease, for 
the period from March 14, 2005 to August 8, 2005.  

3.  Entitlement to a rating in excess of 20 percent for a 
synovitis, right knee, with degenerative joint disease, for 
the period from August 9, 2005 to July 7, 2007.  

4.  Extension of entitlement to a temporary total evaluation 
based on surgical or other treatment for service-connected 
synovitis, right knee, with degenerative joint disease, 
necessitating convalescence beyond December 31, 2009. 

5.  Entitlement to a rating in excess of 30 percent for a 
total right knee arthroplasty with 15 degree contracture 
(previously rated as synovitis, right knee with degenerative 
joint disease) for the period from January 1, 2009 to March 
8, 2009.  

6.  Entitlement to a rating in excess of 60 percent for a 
total right knee arthroplasty with 15 degree contracture 
(previously rated as synovitis, right knee with degenerative 
joint disease) from March 9, 2009.  

7.  Entitlement to an initial compensable rating for a 
bilateral hearing loss disability.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder, including as secondary to a service-
connected right knee disability.

9.  Entitlement to service connection for a low back disorder 
second to a service-connected right knee disability. 

10.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 
1957.  

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The issue of entitlement to an initial compensable rating for 
a bilateral hearing loss disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Throughout the period from January 29, 2004 to March 13, 
2005, the Veteran's right knee disability was productive of 
pain and swelling, and necessitated a knee brace, but flexion 
was not limited to 30 degrees or extension to 15 degrees, and 
there was no malunion of the tibia and fibula or ankylosis.  

2.  Throughout the period from March 14, 2005 to August 8, 
2005, the Veteran's right knee disability was productive of 
pain and swelling, and necessitated a knee brace, but flexion 
was not limited to 15 degrees or extension to 20 degrees, and 
there was no malunion of the tibia and fibula or ankylosis.  

3.  Throughout the period from August 9, 2005 to July 7, 
2007, the Veteran's right knee disability was productive of 
pain and swelling, and necessitated a knee brace, but 
extension was not limited to 30 degrees.  

4.  The Veteran underwent total replacement of his right knee 
in July 2007.  

5.  The Veteran's right knee replacement residuals have not 
resulted in any incapacitating episodes.  

6.  The Veteran's right knee surgical scar has not caused 
pain, limitation of motion, underlying tissue damage, and 
does not encompass an area of 144 square inches.

7.  In an unappealed April 2004 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a left knee disorder.

8.  The April 2004 rating decision is the last final denial 
of the claim for a left knee disorder on any basis.

9.  The evidence added to the record since April 2004, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact that is necessary to 
substantiate the claim for service connection of a left knee 
disorder.

10.  A low back disorder was not manifest during service, and 
low back pathology was not identified until May 2006, some 50 
years after the Veteran's 1957 service discharge.   

11.  The current low back disorder is unrelated to service or 
to the service-connected right knee disability. 

12.  The Veteran is service-connected for right knee 
disability (60 percent), tinnitus (10 percent disabling), and 
hearing loss (0 percent disabling), with a combined service-
connected disability rating of 60 percent.

13.  The Veteran's service-connected disabilities do not 
prevent him from securing or following substantially gainful 
employment, although the service-connected disabilities 
preclude heavy or strenuous manual labor, working at heights, 
or prolonged walking or standing, and the Veteran would be 
unable to return to the type of labor required for seafood 
processing work, the work the Veteran performed from 1977 
until he retired.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, 
for synovitis, right knee, with degenerative joint disease, 
for the period from January 29, 2004 to March 13, 2005, have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5020, 5257, 5259 (2009).

2.  The criteria for a rating in excess of 20 percent for 
synovitis, right knee, with degenerative joint disease, for 
the period from March 14, 2005 to August 8, 2005 have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5020, 5257, 5259 
(2009).

3.  The criteria for an increased rating from 20 percent to 
30 percent for synovitis, right knee, with degenerative joint 
disease, for the period from August 9, 2005 to July 8, 2007, 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5020, 5257, 
5259 (2009).

4.  The criteria for an extension of entitlement to a 
temporary total evaluation beyond December 31, 2008 based on 
surgical or other treatment for synovitis, right knee, with 
degenerative joint disease, necessitating convalescence, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2009).

5.  The criteria for a rating in excess of 30 percent for a 
total right knee arthroplasty (previously rated as synovitis, 
right knee with degenerative joint disease) for the period 
from January 1, 2009 to March 8, 2009 have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2009).

6.  The criteria for a rating in excess of 60 percent for a 
total right knee arthroplasty (previously rated as synovitis, 
right knee with degenerative joint disease) have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2009).

7.  The evidence received subsequent to the April 2004 rating 
decision is not new and material and the requirements to 
reopen a claim of entitlement to service connection for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).

8.  A low back disorder was not incurred in or aggravated by 
service, nor is it proximately due to or the result of 
service-connected right knee disability.  38 U.S.C.A. §§ 
1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009).

9.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
September 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided regarding the issue of the 
left knee disorder, as he was informed about what evidence 
was necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Regarding the issues of an increased rating for a right knee 
disability, TDIU, and service connection for a low back 
disorder, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  Likewise, regarding the 
issue of an extension of a temporary 100 percent rating, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in July 2008.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in February 2006, 
July 2008, and May 2007, the RO provided the Veteran with 
notice of what type of information and evidence was needed to 
establish disability ratings, as well as notice of the type 
of evidence necessary to establish effective dates.  With 
those letters, the RO effectively satisfied the remaining 
notice requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2009).  

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Specifically, VA examinations and medical opinion pertinent 
to the issues were obtained in May 2006.  Further, a 
subsequent VA examination regarding the right knee disability 
was obtained in March 2009.  Therefore, the available records 
and medical evidence are adequate to make a determination as 
to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

1.  Right Knee 

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran was awarded service connection for his right knee 
disability in June 1957.  As an initial matter, the Board 
notes that the Veteran included an argument in favor of an 
initial compensable rating for the period from June 11, 1957 
to January 29, 2004, in the March 2010 Informal Hearing 
Presentation.  However, that rating period is not before the 
Boar, as no issue regarding that period was adjudicated 
during the pendency of this appeal, and no argument regarding 
that period was raised prior to the March 2010 Informal 
Hearing Presentation.  Therefore, there is no notice of 
disagreement or substantive appeal which could serve as a 
basis for appellate jurisdiction.  

a. Increased evaluation for the period from January 29, 2004 
to March 13, 2005
	
The Veteran claimed an increased rating in January 2004 and 
was awarded an increase to 10 percent, effective the date of 
his claim, January 29, 2004.  Subsequently, he filed several 
notices of disagreement with the rating within the prescribed 
period for appeal.  

In the January 2004 rating, he was rated under DC 5020 for 
synovitis.  DC 5020 is rated under the codes for limitation 
of motion.  A 10 percent evaluation for limitation of motion, 
by analogy to DC 5261, was assigned.  The Board has also 
considered other relevant diagnostic codes.  In order to 
warrant the next higher rating, the evidence must have show 
the following, or a combination of the disability rated under 
DC 5020 with a compensable disability under another 
Diagnostic Code: 
 
*	Favorable ankylosis in full extension or in 
slight flexion between 0 and 10 degrees (DC 
5256),
*	Recurrent subluxation or lateral instability 
(DC 5257), 
*	Cartilage, semilunar, dislocated, with 
frequent episodes of locking, pain and 
effusion into the joint (DC 5259, 20 percent), 
*	Limitation of flexion to 45 degrees (DC 5260),
*	Limitation of extension to 15 degrees (DC 
5261, 20 percent), or,
*	Malunion of the tibia and fibula (DC 5262). 

For the reasons that follow, the Board finds that the 
Veteran's disability more closely approximated the criteria 
for a higher, 20 percent rating, for the period from January 
29, 2004 to March 13, 2005, when the Veteran's limitation of 
extension is considered tighter with symptoms of instability.  

Regarding ankylosis, January and February 2004 VA outpatient 
treatment records as well as a March 2004 VA examination 
report all indicated that the Veteran had motion in the right 
knee, thereby indicating that ankylosis was not present.  
Thus, an increased evaluation in excess of 20 percent is not 
warranted under DC 5256, which requires evidence of ankylosis 
for a 30 percent evaluation.  

Next, a May 2004 VA outpatient treatment record indicated 
that he was unable to bend his knee beyond 12 degrees of 
flexion.  At that time, he reported that he had previously 
seen an orthopedist who forced his knee to flexion and that 
afterward he could not move his knee for three days.  While 
he reported being unable to move his knee for three days, he 
was able to bend the knee to some extent at the time of his 
outpatient visit.  Therefore, a higher rating is not 
warranted based on ankylosis.  

Regarding subluxation or laxity, February 2004 and August 
2004 orthopedic consults indicated no medial or lateral 
laxity either in extension or 30 degrees of flexion.  
Additionally, the March 2004 VA examiner noted "no 
ligamentous instability is demonstrable at this time," even 
though the Veteran reported giving way at that time.  At the 
March 2004 VA examination, the Veteran reported that he had 
not been prescribed a brace but that he wore an Ace wrap on 
occasion.  

However, April 2004 and May 2004 outpatient treatment records 
indicated that he was recommended for a knee brace and a 
brace fitting was ordered.  The August 2004 VA orthopedic 
consult report indicated that he regularly used a brace.  
Based on the foregoing, in addition to the 10 percent 
evaluation for limitation of extension, a separate, 
compensable 10 percent evaluation, but no higher rating, is 
warranted for slight to moderate instability, under DC 5257.  

A higher rating is not warranted for instability as the 
February 2004 VA orthopedic consult report indicated a 
negative Lachman's test and negative Pivot's sign.  The 
remaining objective evidence did not indicate that the 
Veteran had instability or laxity.  However, given the 
Veteran's actions in requesting and using a brace, the board 
finds it credible that he had some instability, even though 
none was found during objective examinations.  

Regarding pain and effusion in the joint, a January 2004 VA 
outpatient treatment record indicated that the Veteran 
presented with complaints of a swollen, painful right knee.  
He reported that his pain was at 8 out of 10 and had been 
that way for years.  He also reported that the swelling and 
pain had exacerbated over the last couple of weeks prior to 
his outpatient visit.  Any weight bearing or manipulation of 
the right leg or knee increased his pain level.  The February 
2004 orthopedic consult indicated a palpable popliteal 
fullness in the posterior lateral aspect of the right knee.  
Further, at the March 2004 VA examination as well as the 
April and May 2004 outpatient treatment appointments, the 
Veteran reported chronic pain and swelling which varied in 
severity.  The March 2004 examiner noted that the right knee 
had "degenerative enlargement with some puffiness about the 
knee."  He reported pain on ambulation during the August 
2004 VA orthopedic consult.  A February 2005 private 
orthopedic examination confirmed that he had "moderate 
effusion."  Although the Veteran did not report frequent 
episodes of locking, a higher rating is warranted for chronic 
pain and effusion.  

Regarding limitation of flexion, a February 2004 VA 
outpatient orthopedist consult revealed range of motion from 
5 degrees to 110 degrees in flexion.  Similarly, the March 
2004 VA examination indicated that he had 110 degrees of 
flexion.  An August 2004 VA orthopedic consult record 
indicated that he reported he could only flex to about 45 
degrees.  A February 2005 private orthopedic examination 
indicated that he had 95 degrees of flexion.  Therefore, a 
higher rating is not warranted based on limitation of 
flexion.  

Regarding limitation of extension, as previously stated he 
had extension limited by 5 degrees in February 2004.  The 
same result was achieved at the March 2004 VA examination.  
Further, the March 2004 VA examiner noted that there was no 
additional limitation of motion after repetitive motion.  An 
August 2004 VA outpatient treatment record indicated that he 
lacked 5 degrees of extension.  A February 2005 private 
orthopedic examination indicated that he lacked 15 degrees of 
full extension.  While the Board does not disagree with the 
10 percent evaluation assigned by the RO for limitation of 
extension approximating 10 degrees, a higher rating is not 
warranted based on limitation of extension is not warranted.

Regarding malunion of the tibia and fibula, none of the 
outpatient treatment records, private treatment record, nor 
the VA examination discussed malunion of the tibia and 
fibula.  Additionally, the Veteran has not reported 
complaints of malunion of the tibia and fibula.  Therefore, a 
higher rating is not warranted for malunion of the tibia and 
fibula.  

Based on the foregoing, a rating of 20 percent is warranted, 
by combining a 10 percent evaluation under DC 5257 with the 
10 percent evaluation assigned under DC 5259, for the period 
from January 29, 2004 to March 13, 2005.  A higher rating is 
not warranted for the period because, as previously stated, 
the Veteran did not exhibit ankylosis; severe recurrent 
subluxation or lateral instability; flexion limited to 30 
degrees; extension limited to 15 degrees; or malunion of the 
tibia and fibula.  

b. Increased evaluation for the period from March 14, 2005 to 
August 8, 2005

The Veteran's disability was rated at 20 percent disabling 
for the period in question.  In order to have received the 
next higher rating at the time, he must have shown the 
following: 
*	Favorable ankylosis in full extension or in 
slight flexion between 0 and 10 degrees (DC 
5256)
*	Moderate recurrent subluxation or lateral 
instability (DC 5257) 
*	Limitation of flexion to 30 degrees (DC 5260)
*	Limitation of extension to 15 degrees (DC 
5261)
*	Malunion of the tibia and fibula (DC 5262). 

The treatment records available for the period in question 
disclose no treatment for knee disability.  This evidence is 
unfavorable to a finding that the Veteran's service-connected 
knee disability increased in severity beyond 20 percent 
during this period.  The clinical evidence for this rather 
brief 6-month period is unfavorable to an evaluation in 
excess of 20 percent, and there is no reasonable doubt under 
the provisions of 38 U.S.C.A. § 5107(b) which may be 
construed in the Veteran's favor to warrant an evaluation in 
excess of 20 percent prior to August 9, 2005.   
	
c. Increased evaluation for the period from August 9, 2005 to 
July 8, 2007

The Veteran's disability was rated at 20 percent disabling, 
under DC 5261, for limitation of motion (extension), for the 
period in question.  In order to have received the next 
higher rating at the time, he must have shown the following: 

*	Ankylosis (DC 5256)
*	Additional disability due to instability 
(5257)
*	Limitation of flexion to 45 degrees or less 
(10 percent evaluation or higher, depending on 
limitation)
*	Limitation of extension to 30 degrees (DC 
5261)
*	Nonunion of the tibia and fibula with loose 
motion (DC 5262). 

A January 2006 VA outpatient treatment record indicated right 
knee swelling and that the Veteran walks with a brace and 
cane, but did not discuss ankylosis, limitation of extension, 
or nonunion of the tibia and fibula.  

During a May 2006 VA examination, indicated that the Veteran 
refused to move his right knee to test flexion and reported 
that he could not move his right knee.  The examiner was 
unable to test flexion at that time.  The examiner did not 
diagnose unfavorable ankylosis.  Therefore, a higher rating 
based on extremely unfavorable ankylosis is not warranted.   
Regarding limitation of extension, the May 2006 VA examiner 
noted that the Veteran lacked 15 degrees of extension, the 
limitation which warrants a 20 percent evaluation.  However, 
the Veteran continued to experience instability, warranting a 
separate, compensable, 10 percent evaluation under DC 5257.  
Therefore, the Board finds that an increased evaluation to 30 
percent is warranted for this period.  However, there was not 
such instability during this period as to warrant a 20 
percent evaluation for instability.  In particular, at the 
beginning of the period, in 2005, the Veteran continued to 
work as a truck driver.  Private clinical records dated in 
2007, just prior to total knee replacement reflect limitation 
of extension to 15 degrees, mild limitation of flexion, 
antalgic gait, severe osteoarthritis, varus deformity, and 
other symptoms, but do not disclose more than mild 
instability.  

The Board has also considered the Veteran's report to the May 
2006 VA examiner that he experienced daily flare-ups of knee 
pain at a level of 10 out of 10 and lasting for two to three 
hours at a time.  

Based on the foregoing, an increased evaluation to 30 
percent, but no evaluation in excess of 30 percent, is 
warranted for the period from August 9, 2005 to July 8, 2007.

d. Extension of Schedular Total Rating 

On July 9, 2007, the Veteran underwent a right total knee 
replacement.  Therefore, as of that date the appropriate 
diagnostic code for consideration is DC 5055.  Pursuant to 
that code section, the Veteran was assigned a 100 percent 
evaluation from July 9, 2007 until September 2008.  In 
January 2009, the RO extended the schedular temporary post-
surgical 100 percent rating through December 31, 2008.  

A temporary 100 percent rating following the implant of a 
prosthesis is warranted for the first year following surgery 
pursuant to DC 5055.  Here, the Veteran was awarded the 100 
percent rating for nearly a year and a half following 
surgery.  Thus, the Veteran was not entitled to an extension 
beyond September 2008 for the schedular 100 percent 
evaluation.  

The Board has considerer whether the Veteran is entitled to 
extension of the schedular total post-surgical rating under 
any other regulation.  Under 38 C.F.R. § 4.30, surgery with 
severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more, warrant a 
temporary total disability evaluation.  

As of December 2008, when the temporary total rating ended, 
the Veteran complained of right knee pain and giving away.  
He had a limp and used a cane.  He used a right knee brace.  
There was a trace of laxity.  The examiner described the 
right as "stable."  The Veteran was not hospitalized.  The 
right knee did not require a cast or other immobilization.  
In this case, however, the Veteran did not require crutches, 
a wheelchair, or immobilization of the right knee beyond 
December 31, 2008.  The Board finds that no criterion for a 
total rating under DC 5055 or 38 C.F.R. § 4.30 for a 
temporary total rating was met.  The Veteran was not entitled 
to an extension beyond December 31, 2008, of the 100 percent 
(total) rating allowed post surgery for total knee 
replacement.  

e. Increased Evaluation for the period from January 1, 2009 
to March 8, 2009  
        
The Veteran's disability was rated at 30 percent disabling 
for the period in question as the minimum rating under DC 
5055.  In order to have received the next higher rating at 
the time, he must have shown the following: 

*	Prosthetic replacement of the knee joint with 
intermediate degrees of residual weakness, 
pain or limitation of motion (60 percent).

The clinical records reflect that the Veteran had a 15-degree 
flexion contracture at the beginning of this period, and that 
the flexion contracture remained unchanged throughout the 
period.  There is no evidence that the Veteran was unable top 
continue performing activities of daily living or unable to 
drive.  No clinical records disclose an increase in severity 
of post-surgical residuals.  Therefore, an increased rating 
is not warranted for the period in question.   

f. Increased Evaluation for the period since March 9, 2009  
       
The Veteran's disability is rated as 60 percent disabling 
from March 9, 2009, the period in question.  The 60 percent 
rating is the maximum schedular evaluation, except during the 
one-year following implantation of prosthesis (100 percent).  
Following the Veteran's total knee replacement in July 2007, 
he received a 100 percent disability rating until January 
2009, more than one year following surgery.  

Specifically, the Veteran reported that he used a cane for 
walking in public although he is not cane dependent.  
Additionally, the evidence shows that the Veteran experienced 
discomfort and intermittent giving way since his knee 
replacement; however, a March 2009 X-ray revealed no evidence 
of hardware failure or loosening.  There was also no 
appreciable joint effusion.  The Board finds that the 100 
percent rating is not appropriate because the period in 
question begins more than one year following surgery.  
Therefore, his disability more closely approximates the 60 
percent rating criteria.  

In reaching all of the conclusions regarding the various 
stage ratings, the Board has also considered the Veteran's 
assertions that he experiences weakness and fatigue.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because such actions require only personal knowledge and his 
symptomatology comes to him through his senses.  Layno, 6 
Vet. App. at 470.  He is not, however, competent to identify 
a specific level of disability (e.g., as with his 
service-connected right knee disability) according to the 
appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of 
the Veteran's right knee disability-has been provided by the 
medical personnel who have treated him during the current 
appeal.  The medical findings directly address the criteria 
under which his right knee disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective complaints of increased right 
knee symptomatology.  See Cartright, 2 Vet. App. at 25 
(interest in the outcome of a proceeding may affect the 
credibility of testimony).  

The Board has also considered whether the Veteran is entitled 
to a separate compensable rating for his right knee surgical 
scar.  After reviewing the applicable rating criteria, and 
the reported objective findings and the subjective 
complaints, the Board finds that a compensable rating is not 
warranted.  In order to warrant a compensable rating, the 
evidence must show:

*	scars, other than head, face, or 
neck that are deep or that cause 
limited motion, encompassing an area 
or areas exceeding 6 square inches 
(39 sq. cm.) (10 percent under DC 
7801);
*	scars, other than head, face, or 
neck that are superficial and that 
do not cause limited motion, 
encompassing an area or areas of 144 
square inches (929 sq. cm.) or 
greater (10 percent under DC 7802);
*	scars, superficial and unstable (10 
percent under DC 7803);
*	scars, superficial and painful on 
examination (10 percent under 7804).

First, the evidence does not indicate that the Veteran has 
had any limitation of motion due to his scar.  Upon physical 
examination, at the March 2009 VA examination, the examiner 
noted a scar anterior to the right knee which measured 20cm x 
0.5cm.  The examiner stated that there was no limitation of 
function secondary to the scar. 

Further, the March 2009 examiner determined that the scar was 
well healed, nontender, did not adhere to underlying tissue, 
no apparent effusion, and no skin loss, ulceration or 
breakdown.  

As there was no scarring related to the right knee disability 
which has been shown to cause limited motion, encompass an 
area or areas of 144 square inches, or that is unstable or 
painful on examination, a separate rating for residual 
scarring is not warranted. 

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2009).  The Veteran contends that right knee 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of these disabilities.  However, the 
Veteran, who is more than 70 years old, is retired.  However, 
the Board notes that his private physician indicated he is 
not able to work in the field in which he has been trained 
due to requirements of heavy lifting.  Further, he is not 
able to work from unprotected heights.  

However, the schedular rating criteria for prosthetic 
implants, such as the knee, contemplate not only limitation 
of motion but other limitations due to factors that include 
pain, swelling, deformity, atrophy, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing.  38 C.F.R. § 4.45(f).  
Therefore, the rating criteria by its nature essentially take 
into account the effect of the Veteran's disability on his 
ability function in the workplace.  Hence, referral for the 
assignment of an extra-schedular evaluation is not warranted.

In sum, after a careful review of the evidence of record, the 
Board finds that the preponderance of the evidence supports a 
rating of 60 percent, but there is no evidence to support a 
higher rating based on any other regulation.  The "amputation 
rule," set forth at 38 C.F.R. § 4.68, provides that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at that elective level, 
were amputation to be performed.  See 38 C.F.R. § 4.68.  As 
knee disability rated in this appeal involves the lower third 
of the Veteran's thigh, the rating for the Veteran's right 
knee disability could not exceed 60 percent if he were to 
undergo amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5162 
(amputation of the middle or lower third of the thigh 
warrants a disability rating of 60 percent).  Thus, pursuant 
the amputation rule, evaluation in excess of 60 percent is 
not warranted.

There is no doubt to be otherwise resolved.  As such, the 
appeal for an increased evaluation in excess of 60 percent 
for knee disability is denied.  

2.  New and Material Evidence to Reopen Claim for left knee 
Disorder

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

The Veteran is claiming entitlement to service connection for 
a left knee disorder.  Historically, he filed a claim for the 
foregoing in January 2004.  In April 2004, the RO denied the 
claims on the basis that the evidence did not show a nexus 
between his current disorder and service.  The evidence at 
that time included service treatment records, which revealed 
no complaints of a left knee disorder or injury in service, 
the Veteran's statements that his left knee disorder was 
related to his service-connected right knee disorder, and 
outpatient treatment records reflecting complaints of a left 
knee disorder.    

Subsequently, the Veteran filed a claim for service 
connection of a left knee disorder, to include as secondary 
to his service-connected right knee disorder, in February 
2005.  Evidence received subsequent to the April 2004 
decision included outpatient treatment records including 
complaints of a left knee disorder as well as private 
treatment records through 2008, a May 2006 VA examination, 
and VA clinical records through October 2009.  

The Veteran's statements as to a nexus relationship between 
the current disorder and his service-connected right knee 
disorder are not new under 38 C.F.R. § 3.156(a) (2009) as 
these statements essentially duplicate his contentions all 
along.  As the RO has previously considered the nature of his 
disorder, this evidence is not "new" as required under the 
applicable regulatory and statutory provisions.  

As to the private records, they had not previously been 
submitted to agency decision-makers and are not cumulative or 
redundant of other evidence of record and are, therefore, 
new.  The private clinical records continue to document that 
the Veteran has a left knee disorder, but the additional 
private records do not reflect the etiology of the left knee 
disorder or when it arose.  Thus, the Board finds the private 
records are not material as they do not indicate a nexus 
between the current left knee disorder and service or the 
service-connected right knee disability.  See Obert v. Brown, 
5 Vet. App. 30 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish medical nexus); see also Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the Veteran's illness might have been caused 
by his wartime radiation exposure).  Therefore, the treatment 
records are not material.

The VA outpatient treatment records address the current 
disorder but did not offer an opinion as to etiology of a 
left knee diagnosis.  Likewise, the May 2006 VA examination 
addressed the current diagnosis of degenerative joint disease 
but the examiner opined that it would be "mere speculation" 
to say that the current disorder was due to the service-
connected right knee disability.  The examiner based his 
opinion on the fact that the c-file "revealed no 
documentation of diagnosis or treatment" of the left knee 
complaints.  VA outpatient treatment records dated in 2009 
reflect the Veteran's contention that his left knee disorder 
arises from his service-connected right knee disability, but 
do not comment on the validity or accuracy of the Veteran's 
lay belief.  

As none of the new evidence addresses a nexus between any of 
the Veteran's current left knee disorder and service or the 
service-connected right knee disability, it is not material.  
Accordingly, because none of the evidence is new and 
material, the claim is not reopened.  

3.  Low Back Disorder 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in February 2005, the 
amendment is not applicable to the current claim. 
	
	Service treatment records reflect that the Veteran a right 
knee injury playing football in service.  However, no 
injuries or treatment to the back was noted in the treatment 
records. 
	
Next, post-service evidence does not reflect low back 
symptomatology for many years after service discharge.  
Specifically, the first recorded treatment record for the low 
back is dated in May 2006, nearly 50 years after service. 

	In addition to the absence of documented post-service 
symptomatology for many years following service, the evidence 
includes the Veteran's statements that he has experienced 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   He has indicated 
that he continued to experience pain in the low back after he 
was discharged from the service.  
	
	In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	The Board finds that the Veteran's reported history of 
continued symptomatology since active service, while 
competent, is nonetheless not credible.  

	First, the Board emphasizes the gap of several decades 
between discharge from active duty service (1957) and initial 
reported symptoms related to a low back disorder in 
approximately 2006 (nearly a 50-year gap).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where Veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

	Further, the Veteran dates onset of symptoms to different 
times.  For example, he claims continuity of symptomatology 
but told the May 2006 VA examiner that his problems began 
"10 years ago."  Madden v. Gober, 125 F.3d 1477, 1481 
(Board entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  
	
	The Board notes that the Veteran has not identified or 
submitted clinical records prior to 2004 to establish that he 
manifested a low back disorder proximate to service or prior 
to his claim for service connection for that disorder.  The 
record establishes that the Veteran did receive medical care 
prior to 2004.  In particular, the evidence reflects that he 
underwent cardiac surgery prior to his 2004 application for 
benefits.  The fact that the Veteran has not submitted 
records which exist to establish his claim is, in this 
context, unfavorable evidence.  

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the gap between 
separation from service and complaints of low back 
symptomatology, as well as the inconsistent dates of onset, 
and finds his recollections as to symptoms experienced in the 
distant past, made in connection with a claim for benefits, 
to be less probative.  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his lay statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints or between his service-connected 
disabilities and his current complaints.  In this case, the 
Board finds that the weight of the competent evidence does 
not attribute the Veteran's low back disorder to active duty 
or his service-connected right knee disability, despite his 
contentions to the contrary.    
	
The Board places significant probative value on a May 2006 VA 
examination undertaken specifically to address the low back 
disorder on appeal.  At that time, the Veteran reported low 
back pain including stiffness and weakness.  Upon physical 
examination, the examiner diagnosed degenerative joint 
disease of the low back.  The examiner opined that it would 
be "mere speculation" to opine that the disorder was 
secondary to his service-connected right knee disability.  
The examiner based his opinion on the fact that the c-file 
"revealed no documentation of diagnosis or treatment" of 
the low back complaints.  
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.
	
	Thus, regarding his low back, the medical evidence does not 
suggest a relationship between the Veteran's currently-
diagnosed disorder and his service-connected right knee 
disability or service.  Further, the Veteran has not provided 
any other medical evidence to the contrary. 

4.  TDIU

A Veteran may be awarded TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.26 (2009).  Consideration may be 
given to his level of education, special training, and 
previous work experience in making this determination, but 
not to his age or the impairment caused by any nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991). 
 
TDIU may be assigned where the schedular rating is less than 
total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2009).  In addition, there must 
be evidence that the disabled person is unable to secure or 
follow a substantially gainful occupation.  Id.

Where a Veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where the Veteran is found unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (2009).  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or a Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2009); see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2009).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 
(Dec. 13, 2005) (previously cited at M21-1, Part IV, 
paragraph 7.09), defines the term as that "at which non-
disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the Veteran resides." 
 
Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court 
defined "substantially gainful employment" as an occupation 
that provides an annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that a Veteran actually works and without regard to a 
Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 
Vet. App. 524, 529 (1993), the Court held that the central 
inquiry in determining whether a Veteran is entitled to TDIU 
is whether his service-connected disabilities alone are of 
sufficient severity to produce unemployability. 
 
The determination as to whether a total disability is 
appropriate should not be based solely upon demonstrated 
difficulty in obtaining employment in one particular field, 
which could also potentially be due to external bases such as 
economic factors, but rather to all reasonably available 
sources of employment under the circumstances. See Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991). 
  
If there is only one such disability, it shall be ratable at 
60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a). In the present case, the Veteran is service-
connected for a right knee disability (60 percent disabling), 
tinnitus (10 percent disabling), and hearing loss (0 percent 
disabling).  His combined disability rating is 60 percent.  
Therefore, he does not meet the threshold minimum percentage 
criteria in 38 C.F.R. § 4.16(a) (2009) for consideration of 
TDIU.  

If, as in this case, a Veteran does not meet the applicable 
percentage standards set forth in 38 C.F.R. § 4.16(a), the 
Board will consider an extra-schedular rating where the 
Veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-
service connected conditions and advancing age, which would 
justify a total rating based on unemployability.  See Van 
Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 
(1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The sole fact that the Veteran is unemployed or has 
difficulty obtaining employment is not enough.  Therefore, 
the question now presented is whether he is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Here, the 
Board finds that the Veteran is not prevented from securing 
or following substantially gainful employment due to his 
service-connected disabilities.  

The Board notes that in a June 2006 letter, the Veteran's 
private physician indicated that he was disabled to work 
because his right knee disability prevented him from working 
in the field in which he is trained due to requirements of 
heavy lifting and walking on slippery pavement.  Further, the 
private physician also opined that the Veteran was not able 
to work from unprotected heights and could only ambulate 
short distances with a cane and brace.  At the time in which 
the physician wrote the letter, the physician noted that the 
Veteran was still in need of knee replacement surgery.  The 
Veteran has not provided a follow up letter from his 
physician since the knee replacement surgery.  

In this regard, in a June 2008  private opinion, the 
Veteran's treating physician stated that the Veteran would 
not have total return of his right knee capabilities, but 
should have a 75 percent return after his rehabilitation.  

The report of VA examination conducted in March 2009 states 
that the Veteran denied incapacitation due to right knee 
disability in the past 12 months.  The Veteran had been able 
to perform activities of daily living, except for a period 
during which he was incapacitated by cardiovascular surgery.  
In particular, the Veteran reported that he continued to 
drive.  The Board finds that this VA examination report is 
probative evidence that the Veteran's service-connected 
disabilities do not preclude substantial gainful employment.  
The Board acknowledges that the examiner did not specify what 
work-related activities the Veteran remained able to perform.  
However, in light of the fact that the Veteran himself 
indicated that he was able to perform activities of daily 
living, was able to drive, and was incapacitated only as 
related to cardiac surgery, the Board finds that the VA 
examination report is sufficient to determine that the 
Veteran's service-connected right knee disability does not 
preclude gainful employment.

Based on the foregoing evidence, the Board finds that a TDIU 
is not warranted.  Specifically, the record does not 
demonstrate that the Veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in substantially gainful 
employment.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not applicable.  
Accordingly, the Board finds that referral of the TDIU claim 
to the Director of the Compensation and Pension Service for 
extraschedular consideration is not warranted.  38 C.F.R. 
§§ 3.321, 4.16(b) (2009).  

In reaching this decision, the Board has considered the 
Veteran's assertions that his service-connected disabilities 
have rendered him incapable of substantial employment.  As 
previously stated, the Veteran is competent to report 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
He has indicated that his service-connected disabilities 
cause him to be unemployed.  The Board acknowledges his 
belief that his symptoms are of such severity as to warrant a 
TDIU; however, the competent evidence of record does not show 
that he in unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  
	
As such, the Board finds these records to be more probative 
than the Veteran's subjective assertions of an inability to 
maintain gainful employment as a result of his 
service-connected disabilities.  In light of the above 
discussion, the Board concludes that the preponderance of the 
evidence is against the Veteran's TDIU claim.  There is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.  




ORDER

An increased evaluation from 10 percent to 20 percent, for 
synovitis, right knee, with degenerative joint disease, for 
the period from January 29, 2004 to March 13, 2005, is 
granted, subject to law and regulations governing the 
effective date of an award of monetary compensation; the 
appeal is granted to this extent only.  

A rating in excess of 20 percent for synovitis, right knee, 
with degenerative joint disease, for the period from March 
14, 2005 to August 8, 2005, is denied.  

An increased evaluation from 20 percent to 30 percent for 
synovitis, right knee with degenerative joint disease, for 
the period from August 9, 2005 to July 7, 2007, is granted, 
subject to law and regulations governing the effective date 
of an award of monetary compensation; the appeal is granted 
to this extent only.  

Extension of a temporary total evaluation beyond December 31, 
2008, based on surgical or other treatment necessitating 
convalescence for synovitis, right knee with degenerative 
joint disease, is denied. 

A rating in excess of 30 percent for a total right knee 
arthroplasty with 15 degree contracture (previously rated as 
synovitis, right knee with degenerative joint disease) for 
the period from January 1, 2009 to March 8, 2009 is denied.  

A rating in excess of 60 percent for a total right knee 
arthroplasty with 15 degree contracture (previously rated as 
synovitis, right knee with degenerative joint disease) from 
March 9, 2009 is denied.  

The appeal to reopen a claim of entitlement to service 
connection for a left knee disorder, to include as secondary 
to his service-connected right knee disability, is denied.  

The appeal for service connection for a low back disorder is 
denied.  

The appeal for TDIU is denied.


REMAND

Regarding the Veteran's claim for an increased rating for a 
hearing loss disability, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

Specifically, the Board finds the Veteran's statements as to 
his worsened hearing loss to be credible.  The Board notes 
that the most recent VA examination is now nearly four years 
old.  Given his contentions and the length of time since the 
last examination, the Board finds that a VA examination is 
needed to assess his current level of disability of his 
bilateral hearing loss disability.  

During Remand, all available records regarding the Veteran's 
hearing loss disability should be associated with the claims 
files.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file records related to hearing 
loss, from the VA Medical Center in 
Biloxi, Mississippi, dated from May 
2006 to the present as well as the 
records from the Mobile, Alabama 
Outpatient Clinic from April 2009 to 
the present.  Any negative responses 
should be annotated in the claims 
folder.    

2.  Upon receipt of any additional VA 
outpatient treatment records, schedule 
the Veteran for a VA audiological 
examination to evaluate his current 
bilateral hearing loss disability.  The 
examiner must review the claims file and 
note such review in the examination 
report.  Any testing deemed necessary 
should be performed.

3.  Review the Veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

4.  Readjudicate the issue on appeal, to 
include any additional evidence obtained 
as a result of this Remand that may not 
have been previously considered.  If any 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


